Opinion by
Ekwall, J.
Petitioner’s customhouse broker testified that prior to making entry, he had requested information from the Government appraiser as to whether there was a higher value, but the appraiser accepted his entered value. 'Subsequently, the collector filed appeal from the appraiser’s finding and the broker entered into a stipulation agreeing to the advance. He then attempted to .amend his entry but the amendment was too late. From the evidence it was held that the petitioner complied with the terms of section 489 in that he produced satisfactory evidence that the undervaluation of the merchandise was made without intent to defraud the Government or its officials and that he did not intend to withhold any information from the customs officials. The petition was therefore granted.